CORNERSTONE STRATEGIC VALUE FUND INC. 260 Madison Avenue, 8th Floor New York, New York 10016 August 19, 2010 VIA EDGAR Securities and Exchange Commission Division of Investment Management treet, N.E. Washington, D.C.20549 Attention:Kevin Rupert Re: Cornerstone Strategic Value Fund, Inc. Registration Statement on Form N-2 File Numbers:333-168927; 811-05150 Ladies and Gentlemen: On August 18, 2010, Cornerstone Strategic Value Fund, Inc. (the “Registrant”) filed a Registration Statement on Form N-2 (File No.: 333-168927) (the “Registration Statement”) with the Securities and Exchange Commission (the “Commission”), but inadvertently omitted delaying amendment language on the cover page of the Registration Statement. Pursuant to Rule 473 under the Securities Act of 1933, as amended, the Registrant hereby amends the Registration Statement to delay its effective date until the Registrant shall file a further amendment that specifically states that the Registration Statement shall thereafter become effective in accordance with Section8(a)of the Securities Act of 1933, or until the Registration Statement shall become effective on such date as the Commission, acting pursuant to Section8(a), may determine. No fees are required in connection with this filing. If you have any questions or comments in connection with this delaying amendment, please call Mary Stokes at (215) 569-5530. Very truly yours, /s/ Ralph W. Bradshaw Ralph W. Bradshaw President & Principal Executive Officer
